Citation Nr: 1032530	
Decision Date: 08/30/10    Archive Date: 09/08/10	

DOCKET NO.  08-16 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a low back disorder, claimed 
as the residual of physical therapy (traction) performed at a 
Department of Veterans Affairs (VA) medical facility in 
March 2007.  

3.  Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder (previously evaluated as 
schizophrenia).  

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to May 1980.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of July 2007 and January 2008 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In a rating decision of November 2002, the RO denied entitlement 
to service connection for a chronic back disability.  The Veteran 
voiced no disagreement with that denial of benefits, which has 
now become final.  Since the time of the November 2002 rating 
decision, the Veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence neither 
new nor material, and the current appeal ensued.  

For reasons which will become apparent, the appeal as to the 
issues of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 and a total disability rating 
based upon individual unemployability is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In a rating decision of November 2002, the RO denied 
entitlement to service connection for a chronic back disorder.  

2.  Evidence submitted since the time of the RO's November 2002 
decision denying entitlement to service connection for a chronic 
back disorder does not relate to an unestablished fact, and is of 
insufficient significance to raise a reasonable possibility of 
substantiating the Veteran's current claim.  

3.  The Veteran's service-connected generalized anxiety disorder 
is currently productive of no more than occupational and social 
impairment, with reduced reliability and productivity due to such 
symptoms as:  a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of motivation 
and mood; and/or difficulty in establishing and maintaining 
effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The decision of the RO in November 2002 denying the Veteran's 
claim for service connection for a chronic back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

2.  Evidence received since the time of the RO's November 2002 
decision denying entitlement to service connection for a chronic 
back disorder is new, but not material, and insufficient to 
reopen the Veteran's previously-denied claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  The criteria for an evaluation in excess of 50 percent for 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130 and Part 4, Code 9400 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112-120-21 (2004), the United States Court 
of Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
September 2007, October 2008, and March 2009.  In that 
correspondence, VA informed the Veteran of the basis of the 
previous denial, and further advised him that, in order to reopen 
his claim, new and material evidence was needed.  VA also told 
the Veteran that, in order to substantiate his claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  The notice was in substantial compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, as to the 
claim involving an increased rating, VA informed the Veteran 
that, in order to substantiate that claim, the evidence needed to 
demonstrate that the service-connected disability in question had 
increased in severity.  

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did not 
affect the essential fairness of the adjudicatory process.  In 
point of fact, based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claims  Moreover, neither the Veteran 
nor his representative has raised allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  The claim was readjudicated in the June 2009 
supplemental statement of the case.  As indicated above, in the 
matters now before the Board, documents meeting the VCAA's notice 
requirements were provided to the appellant before and after the 
rating action on appeal.  However, the Board finds that, in this 
appeal, any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claims were 
fully developed and re-adjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Finally, in reaching the following determination, the Board 
wishes to make it clear that it has reviewed all the evidence in 
the Veteran's claims file, which includes his multiple 
contentions, including those offered during the course of a 
hearing before the undersigned Veterans Law Judge in 
January 2010, as well as service treatment records, and both VA 
and private treatment records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
Veteran's claims, and what the evidence in the claims file shows, 
or fails to show, with respect to those claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks service connection for a chronic 
low back disability.  In pertinent part, it is contended that the 
Veteran's current low back disability had its origin during his 
period of active military service, at which time he "flipped off 
a table."  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be established for a 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (2009).  

In order to establish service connection for a claimed 
disability, there must be competent evidence of that disability; 
medical, or in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between the inservice disease or injury and 
the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within one year of the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmation evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Notwithstanding the aforementioned, once entitlement to service 
connection for a given disorder has been denied by a decision of 
the RO, that decision, absent disagreement by the Veteran within 
a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).  Where a claim for entitlement to 
service connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" if, 
by itself, or when considered with the previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  
In addition, new evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board of Veterans' 
Appeals to alter its decision."  See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).  In determining whether new and material 
evidence has been submitted, the evidence is generally presumed 
to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

New and Material Evidence

As regards the Veteran's current claim for service connection, 
the Board notes that, in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008), the United States Court of Appeals for the Federal 
Circuit held that the "factual basis" of a claim for service 
connection is the Veteran's disease or injury, rather than the 
symptoms of that disease or injury.  Moreover, a properly 
diagnosed disease or injury cannot be considered the same factual 
basis as a distinctly diagnosed disease or injury.  As a 
consequence, for purposes of 38 U.S.C.A. § 7104(b), claims which 
are based upon distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims.  This 
is to say that a claim for one diagnosed disease or injury cannot 
be prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.  

In the case at hand, at the time of the prior November 2002 
decision, the RO denied entitlement to service connection for a 
chronic back disability.  The Veteran's current claim and 
accompanying evidence reflects that very same disability.  
Inasmuch as the Veteran's claim is based on the very same 
disability as his previous claim, it must be considered on a "new 
and material" basis.  See Boggs supra.  

In that regard, at the time of the prior November 2002 RO 
decision, there were on file the Veteran's service treatment 
records, as well as various VA examination reports.  Based on 
such evidence, the RO determined that service treatment records 
covering the period from August 1978 through May 1980 showed no 
evidence of any back condition.  Moreover, while at the time of a 
VA medical examination in October 2002, the Veteran gave a 
history of chronic low back pain, there was no evidence of record 
attributing the Veteran's back problems to his period of active 
military service.  Based on a review of the entire pertinent 
evidence of record, the RO denied entitlement to service 
connection for a chronic back disability.  That determination was 
adequately supported by and consistent with the evidence then of 
record, and is now final.  

Evidence submitted since the time of the RO's November 2002 
decision, consists of the statements and testimony of the Veteran 
as well as VA and private treatment records and examination 
reports.  While "new" in the sense that the additional evidence 
was not previously of record, the evidence is not "material."  In 
fact, the evidence shows only ongoing treatment for the Veteran's 
degenerative joint and/or disc disease (including herniation) of 
the lumbar spine, with no demonstrated relationship between that 
pathology and any incident or incidents of the Veteran's period 
of active military service.  

While the Veteran has continued to argue that his current low 
back pathology is, in fact, causally related to a "flip from a 
table" in service, his statements are similar to ones previously 
given, and are cumulative in nature.  Significantly, the matter 
of a nexus between service and the claimed disability involves a 
complex medical question requiring medical expertise.  As the 
Veteran is not shown to have any medical training, his restated 
opinions regarding nexus are not competent evidence in the matter 
before the Board.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board is of the opinion that evidence submitted 
since the time of the RO's November 2002 decision does not 
constitute new and material evidence sufficient to reopen the 
Veteran's previously-denied claim.  This is to say that, by 
itself, or when considered with previous evidence of record, the 
newly received evidence does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim.  Accordingly, the 
Veteran's appeal regarding the issue of service connection for a 
chronic low back disability must be denied.  

Increased Rating

Regarding the Veteran's claim for an increased rating for 
service-connected generalized anxiety disorder, it is contended 
that current manifestations of that disability are more severe 
than presently evaluated, and productive of a greater degree of 
impairment than is reflected by the 50 percent schedular 
evaluation now assigned.  

In that regard, disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

Where there is a question as to which of two evaluations apply, 
the higher evaluation is to be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  Moreover, while the Board must consider the 
Veteran's medical history as required by various provisions under 
38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give 
past medical reports precedence over current findings.  

In the present case, during the course of VA outpatient treatment 
in February 2006, the Veteran was described as alert and anxious, 
and both emotional and very talkative.  However, there were no 
signs of any suicidal or homicidal ideation, or of auditory or 
visual hallucinations, or overt psychosis.  

At the time of a subsequent VA psychiatric examination in 
June 2007, the Veteran complained that his mood was not usually 
good, and that he was easily agitated.  Also noted were problems 
in getting along with others, with the result that the Veteran 
would often stay to himself.  According to the Veteran, he was 
often depressed, and withdrew for long periods of time.  Also 
noted were problems with suicidal thoughts, though with no 
accompanying attempts.  While according to the Veteran, he had 
experienced some episodes of delusional thinking, there was no 
evidence of any present auditory or visual hallucinations.  
Moreover, the Veteran's thought processes were generally 
competent, and his communication skills adequate.  

On mental status examination, the Veteran was described as 
casually dressed.  His speech was clear, coherent, and goal-
directed, and he was both in good contact with reality, and 
oriented in all three spheres.  While there did appear to be some 
delusional thinking, there did not appear to be any evidence of 
auditory or visual hallucinations.  Nor was there any evidence of 
suicidal or homicidal ideation.  The Veteran's general reasoning 
and judgment appeared to be intact, and his memory was fair for 
both recent and remote events.  At the time of examination, the 
Veteran's affect was quite angry and depressed, with the result 
that he became tearful at times during the psychiatric interview.  
The pertinent diagnosis noted was generalized anxiety disorder, 
with a Global Assessment of Functioning Score of 50, indicative 
of serious symptomatology.  

At the time of a subsequent private psychological evaluation in 
mid-July 2007, the Veteran's personal grooming and hygiene were 
described as "not problematic."  Moreover, the Veteran had no 
difficulty with comprehending and following instructions, though 
he did experience some difficulty during the course of the 
psychological interview, in particular, in focusing on the topic 
of conversation at hand.  On mental status examination, the 
Veteran avoided eye contact, and his psychomotor activity was in 
part lethargic.  The Veteran displayed a somewhat stilted style 
of speech, though his appearance and grooming were appropriate 
for his age and the occasion.  The patient's attitude was 
cooperative, and there was no evidence of any involuntary 
movements.  According to the examiner, the Veteran had reported 
to the examination by himself, having driven his car.  While 
during the course of the interview, the Veteran's conversation 
showed some pressure of speech, there was no evidence of any 
thought disorder, and both volume and rate were described as 
normal.  At the time of examination, the Veteran's speech was 
goal-directed, though there was some evidence of minor 
tangentiality.  According to the examiner, the Veteran was 
oriented to time, place, and person.  However, by the Veteran's 
own admission, his long term memory was better than his short 
term memory.  According to the Veteran, his short term memory was 
"not good."  Retention was described as meager, and recall poor.  
However, the Veteran's fund of information was good, as 
represented by his ability to name all of the presidents.  
Significantly, at the time of examination, the Veteran was not 
able to concentrate well enough to count serial 7's backwards, 
though he could count serial 3's backwards.  

During the course of VA outpatient treatment in early 
October 2007, the Veteran denied any recent or current auditory 
or visual hallucinations, frank paranoia, or delusions.  
Additionally denied were problems with increased energy, a 
decreased need for sleep, raving thoughts, or frank grandiosity.  
While the Veteran did report some problems with anger, he was 
able to control any impulses to harm others.  Moreover, the 
Veteran denied any current homicidal or suicidal ideation.  

On mental status examination, the Veteran was well groomed, with 
good eye contact.  His mood was "a little angry" and his affect 
constricted, though his speech displayed a normal rate.  The 
Veteran's thought content showed no evidence of any suicidal or 
homicidal ideation, and while there was some evidence of 
suspiciousness, there was no evidence of any frank paranoia or 
delusions.  No auditory or visual hallucinations were in 
evidence, and the Veteran was both alert and fully oriented.  
Significantly, at the time of examination, the Veteran's insight 
was fair, and his judgment intact.  

At the time of a VA psychiatric examination conducted during the 
months of October and November 2007, it was noted that the 
Veteran's claims folder and electronic (medical) records were 
available, and had been reviewed.  When questioned, the Veteran 
indicated that he continued to have his usual psychiatric 
symptoms, which is to say, high level anxiety, accompanied by 
"restlessness" and a feeling of being "very keyed up."  According 
to the Veteran, he experienced feelings of lethargy, as well as 
difficulty concentrating, especially as his anxiety increased.  
Also noted were problems with irritability and muscle tension.  
According to the Veteran, he continued to experience chronic 
insomnia, with difficulty in both falling and staying asleep.  

However, by the Veteran's own admission, his symptoms were very 
similar to those noted at the time of his last VA compensation 
and pension examination in June 2007.  Specifically, the Veteran 
denied the presence of any new psychiatric symptomatology.  
Similarly denied were any problems with panic disorder, 
agoraphobia, or a depressive disorder.  

On mental status examination, the Veteran was neatly dressed and 
well groomed, and both very cooperative and very informative.  
His speech was clear, and his answers to questions both complete 
and logical.  The Veteran experienced no difficulty with 
communication, and exhibited only normal psychomotor functions.  
When questioned, the Veteran denied any difficulty in carrying 
out his activities of daily living.  Moreover, he was oriented to 
time, place, and person, with a memory which was described as 
normal for both remote and recent events.  According to the 
examiner, the Veteran's mood was euthymic and his affect anxious.  
Moreover, his level of anxiety appeared to be high.  
Significantly, the Veteran gave no history of any inappropriate 
behavior, and similarly denied any problems with suicidal or 
homicidal ideation.  While the Veteran did complain of chronic 
insomnia, with difficulty in both falling and staying asleep, he 
had been prescribed medication to aid him with his sleep 
problems, and had had a "partial response" to those medications.  
The Veteran described his appetite as good, though he did 
experience some periods of lethargy with a decrease in 
motivation.  According to the Veteran, on those occasions when he 
was very anxious and upset, his energy level decreased.  However, 
in the opinion of the examiner, the Veteran's insight and 
judgment were very good.  The pertinent diagnosis noted was 
moderate generalized anxiety disorder, with a Global Assessment 
of Functioning Score of 48.  

At the time of a more recent VA psychiatric examination in 
April 2009, it was once again noted that the Veteran's claims 
folder and electronic (medical) files were available, and had 
been reviewed.  When questioned as to how he had been doing since 
his last psychiatric evaluation, the Veteran answered that he had 
been experiencing a lot of problems with sweating, increased 
irritability, and insomnia.  When questioned as to his specific 
problems with anxiety, the Veteran once again indicated that he 
worried most of the time, and was not able to control that 
worrying.  Also noted were problems with restlessness, 
irritability, chronic fatigue, muscle tenseness, periodic 
sweating, and muscle twitching.  However, according to the 
Veteran, he experienced no problems with any panic disorder.  

On mental status examination, the Veteran was friendly and 
informative, and both neatly dressed and well groomed.  His 
speech was normal in content and rate, though psychomotor 
functions were slightly elevated.  When questioned, the Veteran 
voiced no complaints related to carrying out the activities of 
daily living.  Moreover, he was oriented to time, person, and 
place, with a memory which was normal for both recent and remote 
events.  The Veteran's intellectual functioning and cognitive 
functions were described as normal.  However, his mood was 
slightly low and his affect sad, with a high to very high level 
of anxiety which persisted throughout the interview.  
Significantly, the Veteran displayed no evidence of inappropriate 
behavior, and, while he did have occasional, unexpected brief 
thoughts of suicide, these were not associated with any suicidal 
planning.  Nor was there evidence of homicidal thoughts.  Noted 
at the time of examination was that the Veteran suffered from 
chronic insomnia, with interference in both the initial and 
middle phases of sleep.  Moreover, he described his appetite as 
variable, accompanied by persistent feelings of very low to no 
energy and decreased motivation.  Significantly, while the 
Veteran complained of a persistently high level of irritability, 
both his insight and judgment were described as "very good."  

The pertinent diagnosis noted was moderately severe generalized 
anxiety disorder, with a Global Assessment of Functioning Score 
of 47.  Significantly, when questioned, the Veteran denied that 
his psychiatric symptoms had seriously interfered with his 
ability to obtain full time employment.  Rather, the Veteran was 
of the opinion that his unemployment was primarily the result of 
the fact that there were "very few jobs available" at the present 
time.  

Pursuant to applicable law and regulation, a 50 percent 
evaluation for service-connected generalized anxiety disorder 
contemplates the presence of occupational and social impairment, 
with reduced reliability and productivity due to such symptoms 
as:  a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and/or difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation, under those same laws and regulations, requires 
demonstrated evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work-
like setting); and/or inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130 and Part 4, Code 9400 
(2009).  

As is clear from the above, the Veteran's service-connected 
generalized anxiety disorder is no more than 50 percent 
disabling.  More specifically, while at the time of the 
aforementioned VA psychiatric examination in June 2007, there was 
present what appeared to be some delusional thinking, the 
Veteran's speech was clear, coherent, and goal-directed, and he 
was both well oriented, and in good contact with reality.  
Moreover, the Veteran did not appear to be experiencing problems 
with auditory or visual hallucinations, and there was no evidence 
of either suicidal or homicidal ideation.  The Veteran's 
reasoning and judgment appeared to be intact, and his memory was 
fair for both recent and remote events.  

Significantly, as of the time of a more recent VA psychiatric 
examination in October and November 2007 (which examination, it 
should be noted, involved a full review of the Veteran's claims 
folder and electronic medical records), the Veteran was described 
as neatly dressed and well groomed, with speech which was clear, 
and answers to questions which were complete and logical.  The 
Veteran exhibited normal psychomotor function, and denied any 
difficulty in carrying out the activities of daily living.  
Moreover, he was oriented to time, person, and place, with a 
memory which was normal for both recent and remote events.  While 
the Veteran's overall level of anxiety was high, there was no 
history of any inappropriate behavior.  Moreover, the Veteran 
once again denied any problems with suicidal or homicidal 
ideation.  Significantly, at the time of examination, the 
Veteran's insight and judgment were described as "very good."  

As of the time of a recent VA psychiatric examination in 
April 2009, the Veteran was once again neatly dressed and well 
groomed, with speech which was normal in content and rate.  While 
his psychomotor functions were slightly elevated, he voiced no 
complaints related to carrying out the activities of daily 
living.  Moreover, he was once again oriented to time, place, and 
person, with a memory which was normal for both recent and remote 
events.  While the Veteran's mood was slightly low and his affect 
sad, there was no evidence of any inappropriate behavior.  
Moreover, while the Veteran admitted to occasional, unexpected 
brief thoughts of suicide, none of these were associated with 
suicidal planning.  Nor was there any problem with homicidal 
thoughts.  

The Veteran has argued that his current psychiatric 
symptomatology is more severe than the 50 percent evaluation now 
in effect.  However, at present, there is no indication that the 
Veteran in any way suffers from symptomatology commensurate with 
an increased, which is to say, 70 percent evaluation.  More 
specifically, there was no indication that the Veteran 
experiences either suicidal ideation, or obsessional rituals 
which interfere with his routine activities.  Nor is there 
evidence of intermittently illogical, obscure, or irrelevant 
speech, or of near-continuous panic or depression.  Impaired 
impulse control is noticeably absent, and there is no evidence of 
any neglect of the Veteran's personal appearance and hygiene.  
Under the circumstances, the Board is of the opinion that the 
50 percent evaluation now in effect for the Veteran's service-
connected generalized anxiety disorder is appropriate, and that 
an increased rating is not warranted.  

In reaching this determination, the Board has given due 
consideration to the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. 
App. 505 (2007) addressing the issue of whether it is appropriate 
to apply "staged" ratings when assigning an increased rating in a 
manner similar to what is done at the initial rating stage 
pursuant to the Court's holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, in the case at hand, it is clear that, 
over the course of the Veteran's appeal, symptomatology 
attributable to his service-connected generalized anxiety 
disorder has been appropriately rated.  Moreover, based on a 
review of the entire evidence of record, the Board is of the 
opinion that the disability picture presented by the Veteran's 
service-connected generalized anxiety disorder is appropriately 
contemplated by the Rating Schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted.  
See Thun v, Shinseki, 52 F. 3d 1366 (Fed. Cir. 2009).  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a chronic low back disability is denied.  

An evaluation in excess of 50 percent for service-connected 
generalized anxiety disorder is denied.  


REMAND

In addition to the above, the Veteran in this case seeks 
compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for a low back disability (claimed as the residual of 
physical therapy, i.e., traction, performed at a VA medical 
facility in March 2007), as well as a total disability rating 
based upon individual unemployability.  In pertinent part, it is 
contended that the Veteran suffered additional low back 
disability as the result of traction therapy performed in 
March 2007 at a VA medical facility.  Further contended is that 
the Veteran's generalized anxiety disorder and chronic low back 
disability, when taken in conjunction with his education and 
occupational experience, have precluded his participation in all 
forms of substantially gainful employment.  

A review of the record discloses that, in early March 2007, the 
Veteran underwent a brief period of traction therapy at a local 
VA medical facility.  Subsequent to that treatment, the Veteran 
complained of increasingly severe low back pain, for which he 
received treatment on an outpatient basis, including in the 
Emergency Room.  According to the Veteran, this "traction 
therapy" represented negligent treatment on the part of VA 
medical personnel, which treatment resulted in additional 
permanent disability of the Veteran's lower back.  

Pursuant to applicable law and regulation, compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for 
additional disability not the result of the Veteran's own willful 
misconduct where such disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
Veteran under any law administered by the Secretary, either by 
Department employees, or in a Department facility, where the 
proximate cause of the disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in the 
case of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2009).  

In the case at hand, it is clear that, in March 2007, the Veteran 
underwent physical therapy in the form of traction for his then-
existing low back disability.  What is unclear is whether, as a 
result of that "traction therapy," the Veteran suffered 
"additional disability" which might reasonably be considered the 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
personnel, and/or the result of an event not reasonably 
foreseeable.  Under the circumstances, the Board is of the 
opinion that further development of the evidence is necessary 
prior to a final adjudication of the Veteran's current claim.  

Because any decision with respect to Section 1151 claim regarding 
the back may affect the veteran's TDIU claim, the claim for a 
TDIU is inextricably intertwined with the Section 1151 claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both are adjudicated).  As both claims should be considered 
together and any Board action on the TDIU claim would be 
premature, a remand of this matter is warranted.

Accordingly, the case is REMANDED to the RO/AMC for the following 
actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
June 2009, the date of the most recent 
clinical evidence of record, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
his representative should be informed of 
any such problem.  

2.  The Veteran should then be afforded 
additional VA orthopedic and neurologic 
examinations in order to more accurately 
determine his potential entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for 
additional low back disability.  The RO/AMC 
is advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notifications must be associated 
with the claims file.  

As regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the aforementioned 
examinations, the appropriate examiner or 
examiners should offer on opinion as to 
whether it is as least as likely as not the 
case that, as a result of his March 2007 
"traction therapy," the Veteran experienced 
additional permanent disability of the 
lower back.  Should it be determined that 
the Veteran did, in fact, suffer the 
aforementioned additional disability of the 
lower back, a further opinion is requested 
as to whether that additional disability 
was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA 
medical personnel, or an event not 
reasonably foreseeable.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.  Moreover, a complete 
rationale must be provided for any 
opinion offered.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiners prior 
to completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.  

3.  The RO/AMC should then review the 
Veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for a low back disability, as well 
as his claim for a total disability rating 
based upon individual unemployability.  
Should the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claims for benefits since the 
issuance of the most recent SSOC in 
June 2009.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


